256 F.2d 581
William BASLE, Appellant,v.COMMISSIONER OF INTERNAL REVENUE.
No. 12546.
United States Court of Appeals Third Circuit.
Argued June 12, 1958.
Decided July 14, 1958.

Petition to Review Decision of Tax Court of the United States.
Robert L. Ceisler, Washington, Pa., for appellant.
Davis W. Morton, Jr., Washington, D. C. (Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Harry Baum, Attorneys, Department of Justice, Washington, D. C., on the brief), for appellee.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
Two issues are presented by this appeal from the decision of the Tax Court of the United States. The first is whether a partnership existed at any time during the taxable year 1950 between the taxpayer and the estate of his deceased partner, with the result that the earnings of the business up to June 26, 1950, would be equally divisible between the taxpayer and the estate, and second, whether the net proceeds of taxpayer's anti-trust claim settlement, received on July 5, 1950, were taxable to taxpayer as capital gain or ordinary income.


2
The Tax Court resolved both issues against the taxpayer. It held that under the partnership agreement, as modified, the partnership was dissolved by the death of the partner on January 28, 1949, with the result that no partnership existed during the taxable year 1950 and no portion of the proceeds of the July 5, 1950 anti-trust claim settlement was attributable to the estate of the deceased partner. It further held that the net proceeds of the July 5, 1950 anti-trust claim settlement represented payment for loss of profits and were taxable to the taxpayer as ordinary income.


3
On review of the record we are of the opinion that it supports the Tax Court's disposition.


4
The Decision of the Tax Court of the United States will be affirmed.